Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2-8 are pending in this application [1/14/2022].
Claim 1 has been cancelled as a preliminary amendment [1/14/2022].
Claims 2-8 have been added as a preliminary amendment [1/14/2022].

Drawings
The drawings received on 10/7/2021 are accepted for examination purposes.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuya (US-2006/0082802).
As to Claim 2, Furuya teaches ‘A non-transitory computer-readable recording medium for an information processing apparatus [Fig 13 (2)], the information processing apparatus having a display [par 0045, 0048 – graphical user interface], a controller [par 0134 – CPU], and a general-use printing program being implemented in an operating system of the information processing apparatus [Fig 13 (5) – printer driver in OS], the information processing apparatus being configured to communicate with a printer [Fig 13 (6)], the non- transitory computer-readable recording medium containing computer-executable programs different from the general-use printing program [par 0134-0136 – programs for realizing the functions of the processing units], wherein, the computer-executable programs cause, when executed by the controller, the information processing apparatus to perform: determining an error occurred in the printer based on status information obtained from the printer [par 0105, 0111, 0117, 0129 – host device receives disabled-function reset application (i.e. error status information) generated by the printing device]; and controlling a display content to be displayed on the display based on whether or not the status information obtained from the printer include first information to which the general-use printing program is not adapted [Fig 14 (14-2), par 0117, 0129-0132 – with the disabled-function reset application being invoked, disabled-function reset screens are displayed for a user to reset the function based on a conflict occurring with B-4 paper not loaded (i.e. first information) in the printing device in which data receiver of printer driver receives to install the disabled-function reset application in the OS (i.e. general-use printing program is not adapted since printer driver determines a conflict received by printing device)]’.  

As to Claim 3, Furuya teaches ‘wherein, when the status information obtained from the printer includes the first information, the information processing apparatus displays an error message based on the first information on the display in the controlling [Fig 14, par 0117, 0129-0132 – with the disabled-function reset application being invoked, disabled-function reset screens are displayed for a user to reset the function based on a conflict occurring in the printing device in which data receiver of printer driver receives to install the disabled-function reset application in the OS (i.e. general-use printing program is not adapted since printer driver determines a conflict received by printing device)]’.  

As to Claim 4, Furuya teaches ‘wherein, when the status information obtained from the printer includes the first information, the information processing apparatus does not control the display content [Fig 14 (14-2), par 0117, 0129-0132 – with the disabled-function reset application being invoked, disabled-function reset screens are displayed for a user to reset the function based on a conflict occurring with B-4 paper not loaded (i.e. first information) in the printing device in which data receiver of printer driver receives install of the disabled-function reset application in the OS (i.e. general-use printing program is not adapted since printer driver determines a conflict received by printing device) from the printing (i.e. printing device controls host to display disabled-function reset screen)]’.  

As to Claim 5, Furuya teaches ‘wherein, when the status information includes second information to which the general-use printing program is adapted, the information processing apparatus performs, in the controlling, displaying a message on the display as information indicating status of the printer on the display based on the second information [Fig 14 (14-1), par 0117, 0128-0132 – with the disabled-function reset application being invoked, disabled-function reset screens are displayed for a user to reset the function based on a conflict of simultaneously performing stapler and punch (i.e. second information since printer is able to perform a staple function and a punch function) occurring in the printing device]’.  

As to Claim 6, Furuya teaches ‘wherein the information processing apparatus performs, in the controlling: displaying an error message corresponding to the error determined in the determining as information indicating status of the printer on the display [Fig 14 (14-1), par 0117-0118, 0121, 0128-0132 – with the disabled-function reset application being invoked, disabled-function reset screens are displayed for a user to reset the function based on a conflict (i.e. printer status suspending printing of simultaneously performing stapler and punch) occurring in the printing device]; and displaying an error message corresponding to the error determined in the determining as information indicating status of a print job executed in the printer [Fig 14 (14-2), par 0117-0118, 0122, 0128-0132 – with the disabled-function reset application being invoked, disabled-function reset screens are displayed for a user to reset the function based on a conflict of lack of B-4 size paper (i.e. print job settings conflict) occurring in the printing device in which data receiver of printer driver]’.  

As to Claim 7, Furuya teaches ‘wherein the information processing apparatus performs, in the controlling: displaying an error message corresponding to the error determined in the determining as information indicating status of the printer on the display [Fig 14 (14-1), par 0117-0118, 0121, 0128-0132 – with the disabled-function reset application being invoked, disabled-function reset screens are displayed for a user to reset the function based on a conflict (i.e. printer status suspending printing of simultaneously performing stapler and punch) occurring in the printing device]; and displaying a message indicating status of a print job executed in the printer as information indicating status of a print job executed in the printer [Fig 14 (14-2), par 0117-0118, 0122, 0128-0132 – with the disabled-function reset application being invoked, disabled-function reset screens are displayed for a user to reset the function based on a conflict of lack of B-4 size paper (i.e. print job settings conflict) occurring in the printing device in which data receiver of printer driver]’.  

As to Claim 8, Furuya teaches ‘An information processing apparatus [Fig 13 (2)] configured to communicate with a printer [Fig 13 (6)], the information processing apparatus comprising: a general-use printing program being implemented in an operating system of the information processing apparatus [Fig 13 (5) – printer driver in OS]; a display [par 0045, 0048 – graphical user interface]; a storage storing computer-executable programs different from the general-use printing program [par 0134 – programs for realizing the functions of the processing units]; and a controller configured to: determine an error occurred in the printer based on status information obtained from the printer [par 0105, 0111, 0129 – host device receives disabled-function reset application (i.e. error status information) generated by the printing device]; and control a display content to be displayed on the display based on whether or not the status information obtained from the printer include first information to which the general-use printing program is not adapted [Fig 14 (14-2), par 0117, 0129-0132 – with the disabled-function reset application being invoked, disabled-function reset screens are displayed for a user to reset the function based on a conflict occurring with B-4 paper not loaded (i.e. first information) in the printing device in which data receiver of printer driver receives to install the disabled-function reset application in the OS (i.e. general-use printing program is not adapted since printer driver determines a conflict received by printing device)]’.

Conclusion
The prior art of record
a. US Publication No.	2006/0082802
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
b. Morita et al. (US-2017/0160997): par 0028-0032, 0035, 0038, 0045, 0056, 0062-0069



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677